Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given during a telephone interview with Feng Ma, Reg. No. 58,192, on 07/01/2021.

	The title has been amended as follows:  Method, Device and Storage Medium for Inputting Data.

The following claims have been amended:

Claim 1.	(Currently Amended)  A method of processing data, the method being applied to a smart terminal and comprising: 
in response to acquiring an instruction to display an input method window, displaying a target input method window, wherein the target input method window comprises a soft keyboard area and a height increasing area having a designated of the height increasing area is determined based on a preset manipulation height and a lower margin of the smart terminal, the preset manipulation height is a preset distance between the bottom of the soft keyboard area and a lower bezel of a body of the smart terminal, and the lower margin of the smart terminal is a distance between a lower edge of displaying area of a screen of the smart terminal and the lower bezel of the body in the smart terminal; 
adding, by changing a layout of an original input method window of an input method application, the height increasing area having the designated height to the bottom of the soft keyboard area of the original input method window to acquire the target input method window;
automatically displaying a floating window containing data to be pasted at a designated position of the target input method window, wherein the data to be pasted is data newly added to a clipboard; and 
upon a paste instruction being triggered based on an operation on the floating window, responding to the paste instruction.

Claim 10.	(Canceled).  

Claim 11.	(Currently Amended)  The method according to claim 1, wherein adding, by changing the layout of the original input method window of the input method application, the height increasing area having the designated height to the bottom of the 

Claim 13.	(Currently Amended)  An electronic device, the electronic device being applied to a smart terminal and comprising: 
a processor; and 
a memory storing processor executable instructions; 
wherein when executing the processor executable instructions, the processor is configured to perform: 
in response to acquiring an instruction to display an input method window, displaying a target input method window, wherein the target input method window comprises a soft keyboard area and a height increasing area having a designated height, and the height increasing area is located at a bottom of the soft keyboard area, and is configured to raise the soft keyboard area, the designated height of the height increasing area is determined based on a preset manipulation height and a lower margin of the smart terminal, the preset manipulation height is a preset distance between the bottom of the soft keyboard area and a lower bezel of a body of the smart terminal, and the lower margin of 
adding, by changing a layout of an original input method window of an input method application, the height increasing area having the designated height to the bottom of the soft keyboard area of the original input method window to acquire the target input method window;
automatically displaying a floating window containing data to be pasted at a designated position of the target input method window, wherein the data to be pasted is data newly added to a clipboard; and 
when a paste instruction is triggered based on an operation on the floating window, responding to the paste instruction.

Claim 20.	(Currently Amended)  A non-transitory computer readable storage medium storing a computer program, the medium being applied to a smart terminal, when executing the computer program, a processor is caused to perform: 
in response to acquiring an instruction to display an input method window, displaying a target input method window, wherein the target input method window comprises a soft keyboard area and a height increasing area having a designated height, and the height increasing area is located at a bottom of the soft keyboard area, and is configured to raise the soft keyboard area, the designated height of the height increasing area is determined based on a preset manipulation height and a lower margin of the smart terminal, the preset manipulation height is a preset distance 
adding, by changing a layout of an original input method window of an input method application, the height increasing area having the designated height to the bottom of the soft keyboard area of the original input method window to acquire the target input method window;
automatically displaying a floating window containing data to be pasted at a designated position of the target input method window, wherein the data to be pasted is data newly added to a clipboard; and 
when a paste instruction is triggered based on an operation on the floating window, responding to the paste instruction.

The following is an examiner’s statement of reasons for allowance:

In addition to applicant remarks filed 03/28/2021, the prior arts of record when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 1, 13, and 20 when taken in the context of the claims as a whole.  Specifically, the combination wherein the height increasing area is located at a bottom of the soft keyboard area, and is configured to raise the soft keyboard area, the designated height of the height increasing area is determined based on a preset manipulation height and a lower margin of the smart terminal, the preset manipulation 

At best the prior arts of record, specifically, Won (US 2017/0102871 A1) teaches: a current thread within application canvas 402 is an SMS message thread, where a user is establishing a thread to send a message to a contact named “Steve” and the soft input keyboard application  is displayed below the application canvas 402; in fig. 4A, it shows the target input method window comprising a soft keyboard area 406 and a height increasing area 408 at the bottom of the soft keyboard area raising the keyboard area; the soft input keyboard application include windows 404, 406 and 408; the user interface elements displayed may be fixed by a developer of the soft input keyboard application; display space for the soft input keyboard application may be customizable by the user or developer; one skilled in the art should recognize that the soft input keyboard application may be programmed to organize data in any manner that fits developer specifications for organizing content within application windows; user 

In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have 

Thus, claims 1-9, 11, 13-20 are allowed over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REJI KARTHOLY whose telephone number is (571)272-3432.  The examiner can normally be reached on Monday - Thursday 7:30am - 2:30pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached at 571 272 7212.  The fax phone number for the organization where this application or proceeding is assigned is 571 483 7388.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business 

/R.K./Examiner, Art Unit 2143                                                                                                                                                                                                        



/JENNIFER N TO/Supervisory Patent Examiner, Art Unit 2143